DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication 2014/0300466) in view of Aljuaid (U.S. Patent 10,748,427) and further in view of Togasaka (JP 2015088860A, citations are to machine translation). 

As to claim 1, Park discloses a computer-implemented method comprising:
generating, by a computing device and for display by the computing device, an interface depicting an augmented reality (AR) view of at least a portion of a physical real-world environment, the AR view including one or more displayed augmented reality elements (fig. 6; p. 6, section 0089; p. 7, sections 0100-0101; the interface augments reality by showing silhouettes of a real-world image); 
determining, by the computing device, movement of the computing device (p. 7, sections 0104-0107; a speed of walking of a user is detected and compared to moving speeds and positions of hazards);

Park does not disclose that the movement is for a predetermined period of time. Aljuaid, however, discloses that an alert transitions from one stage to an escalated stage in an AR system based on movement occurring closer to an asset within a prescribed/predetermined amount of time after the first alert (col. 5, lines 6-12; col. 8, line 63-col. 9, line 30). The motivation for this is to avoid damaging unseen assets (col. 1, lines 15-27). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park to use a predetermined amount of time to determine movement in order to avoid damaging unseen assets as taught by Aljuaid. 
The combination of Park and Aljuaid does not disclose that the determination is specifically that movement does not fall below a non-zero predetermined velocity for a 

As to claim 2, Park discloses wherein transitioning the augmented reality element in the one or more displayed elements displayed in the AR view prior to the detected movement of the computing device from a first stage to a second stage comprises changing whether at least a portion of the one or more elements are displayed (p. 6, sections 0092-0093; p. 6, section 0099-p. 7, section 0100; the metaphor/silhouettes transition from displaying a smaller portion to a larger portion, and potentially more element portions if more persons enter into a potential collision area). Further, the combination of Aljuaid and Togasaka discloses determining movement of the computing device does not fall below the non-zero predetermined velocity threshold for a predetermined period of time, as noted in the rejection to claim 1.



As to claim 5, Park discloses wherein transitioning the augmented reality element in the one or more displayed elements displayed in the AR view prior to the detected movement of the computing device from a first stage to a second stage comprises increasing a prominence of at least a portion of the augmented reality element based at least in part on an increase in the detected movement (p. 6, section 0094; p. 6-7, section 0099; p. 7, sections 0105-0106; based on an increase in a user’s detected movement toward the other person and/or the object’s detected movement toward the user, an increase in collision potential is detected and opacity is increased, increasing prominence of the silhouette element). Further, the combination of Aljuaid and Togasaka discloses determining movement of the computing device does not fall below the non-zero predetermined velocity threshold for a predetermined period of time, as noted in the rejection to claim 1.

As to claim 6, Park discloses wherein transitioning the augmented reality element in the one or more displayed elements displayed in the AR prior to the detected movement of the computing device from a first stage to a second stage comprises reducing a prominence of at least a portion of the augmented reality element based at least in part on a decrease in the detected movement (p. 6, section 0094; p. 6-7, section 0099; p. 7, section 0107; based on a decrease in a user’s detected movement toward the other person and/or the object’s detected movement toward the user, such as the person in front of the user walking away quickly, a decrease in collision potential is detected, and paler and smaller notifications are shown). Further, the combination of Aljuaid and Togasaka discloses determining movement of the computing device does not fall below the non-zero predetermined velocity threshold for a predetermined period of time, as noted in the rejection to claim 1.

As to claim 16, see the rejection to claim 1. Further, Park discloses one or more processors and a memory storing instructions that when executed by the one or more processors cause the system to perform operations (p. 2, section 0030; p. 3, sections 0040-0043; the control unit executes the application stored in memory, and thus reads on a processor).

As to claim 17, see the rejection to claim 2.

As to claim 18, see the rejection to claim 3.

As to claim 20, see the rejections to claims 1 and 16.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Aljuaid and Togasaka and further in view of Kaino (U.S. Publication 2013/0293586).

As to claim 4, Park does not disclose but Kaino does disclose wherein the at least a portion of the augmented reality element is at least partially obscuring the AR view (figs. 11-12; p. 6, section 0129-p. 7, section 0132; the AR view of a user’s surroundings is partially obscured by a warning). The motivation for this is to have a user recognize a danger quickly and accurately. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park, Aljuaid, and Togasaka to include at least one element at least partially obscuring the AR view in order to have a user recognize a danger quickly and accurately as taught by Kaino.

As to claim 19, see the rejection to claim 4.

Claims 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Aljuaid and Togasaka and further in view of Alders (U.S. Publication 2014/0114575).



As to claim 8, Park discloses transitioning the AR element displayed in the AR view prior to the detected movement of the computing device from a first stage to a second stage, as noted in the rejection to claim 1. Further, the combination of Aljuaid and Togasaka discloses determining movement of the computing device does not fall below the non-zero predetermined velocity threshold for a predetermined period of time, 

As to claim 9, Park discloses transitioning the AR element displayed in the AR view prior to detected movement of the computing device from first stage to second stage, as noted in the rejection to claim 1. Further, the combination of Aljuaid and Togasaka discloses determining movement of the computing device does not fall below the non-zero predetermined velocity threshold for a predetermined period of time, as noted in the rejection to claim 1. Park does not disclose, but Alders does disclose wherein transitioning comprises transitioning to a first stage of multiple different stages based at least in part on a determined velocity associated with the detected motion (p. 13, sections 0180-0186; the detected velocity in km/h determines how a user transitions through the stages of showing the warning). Motivation for the combination of references is given in the rejection to claim 7.



As to claim 11, Park discloses transitioning the AR element displayed in the AR view prior to detected movement of the computing device from first stage to second stage, as noted in the rejection to claim 1 Further, the combination of Aljuaid and Togasaka discloses determining movement of the computing device does not fall below the non-zero predetermined velocity threshold for a predetermined period of time, as noted in the rejection to claim 1. Park does not disclose, but Alders does disclose wherein transitioning comprises transitioning amongst at least a portion of multiple different stages based at least in part on a heuristic value determined based at least in part on determining one or more of starting or stopping of the detected motion (p. 13, 

As to claim 12, Park discloses transitioning the AR element displayed in the AR view prior to detected movement of the computing device from first stage to second stage, as noted in the rejection to claim 1. Further, the combination of Aljuaid and Togasaka discloses determining movement of the computing device does not fall below the non-zero predetermined velocity threshold for a predetermined period of time, as noted in the rejection to claim 1. Park does not disclose, but Alders does disclose wherein transitioning comprises transitioning amongst the at least a portion of multiple different stages based at least in part on a current state of a finite-state machine comprising multiple different and distinct states defined at least in part by one or more thresholds of the heuristic value (p. 13, sections 0180-0186; the thresholds are defined by the table shown; since the warning can only be in one of the 0, 20, 40, 60, 80, and 100 percentage prominences at one time, the implementation of the table would read on a finite state machine). Motivation for the combination of references is given in the rejection to claim 7.

As to claim 13, Park does not disclose, but Alders does disclose wherein the multiple different and distinct states include a state characterized by limited detected movement (p. 13, sections 0180-0186; a user having movement limited under a speed 

As to claim 15, Park does not disclose, but Alders does disclose wherein the multiple different and distinct states include a state characterized by disregarding detected movement (p. 13, sections 0180-0186; a user can have movement above a speed limit but that movement can be disregarded at 250m distance or above, and a warning may not be shown). Motivation for the combination of references is given in the rejection to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AARON M RICHER/Primary Examiner, Art Unit 2612